DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s after final filed on January 18, 2022.  Claims 1 and 11 have been amended.  Claims 9-10 and 14-16 have been cancelled.  Claim 21 has been added.  Claims 1-8, 11-13 and 17-21 are pending in the application. 

Response to Amendment
	Objection to Claim 9 has been withdrawn in view of cancellation of claim 9.
	Rejections under 35 USC § 102 of Claims 1, 2 and 8 have been withdrawn in view of applicant’s amendments.
Rejections under 35 USC § 103 of Claims 5-7, 11-13 and 17 have been withdrawn in view of applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Mayle on January 28, 2022.


Claim 5 (Currently Amended): The air purification assembly from claim 1, wherein the one or more blades of the second rotor are orientated at a greater angle than the one or more blades of the first rotor.
Claim 6 (Currently Amended): The air purification assembly from claim 5, wherein the one or more blades of the second rotor are at a 45-degree angle and the one or more blades of the first rotor are at a 29-degree angle.
Claim 7 (Currently Amended): The air purification assembly from claim 6, wherein the one or more blades of the first rotor and second rotor are configured to rotate counterclockwise.
Claim 19 (Currently Amended): The air purification assembly from claim 17 further comprising: an end cap, the end cap connecting to the housing component at the first end, the end cap having one or more grooved configured to allow air to be sucked in by the second motor.
Claim 20 (Currently Amended): The air purification assembly from claim 19, wherein the one or more blades of the second rotor are at a 45-degree angle and the one or more blades of the first rotor are at a 29-degree angle, the and the 

Allowable Subject Matter
Claims 1-8, 11-13 and 17-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Jung et al. (US Pat. Pub. No. 2017/0246576)- which is considered the closest prior art of record, discloses an air purification assembly comprising: 
an inlet (#202) and an outlet (#305) (see figures 1 and 3 and paragraphs [0052]-[0054] and [0056] ;
a housing (#200) component having a first end and a second end (see figure 3 below); 
a funnel having a first end and second end, the outlet at the first end of the funnel, the second end of the funnel connected to the second end of the housing component (see figure 3 below);
a first hub assembly having a first motor (#265) and a first rotor (#265a), the first rotor having one or more blades (#263) (see figure 11 and paragraph [0138]); and
a second hub assembly having a second motor (#335) and a second rotor (#336), the second rotor having one or more blades (#333) (see figure 3 and paragraph [0166]).

    PNG
    media_image1.png
    923
    668
    media_image1.png
    Greyscale

The difference between Jung and the instant invention is that Jung fails to disclose a ring-shaped assembly configured to attach around an outer circumference of said second motor, wherein the ring-shaped assembly has one or more UVC-LED.
In regards to Claim 11, Song, S. (US Pat. Pub. No. 2006/0201119)- which is considered the closest prior art of record, discloses a ring-shaped assembly (#141), 
The difference between Song and the instant invention is that Song fails to disclose wherein one or more flat spaces running a length of the ring-shaped assembly, the one or more flat spaces holding one or more heat sinks having a PCB board and an individual UV-C-LED.
In regards to Claim 21, Jung et al. (US Pat. Pub. No. 2017/0246576)- which is considered the closest prior art of record, discloses an air purification assembly comprising: 
an inlet (#202) and an outlet (#305) (see figures 1 and 3 and paragraphs [0052]-[0054] and [0056] ;
a housing (#200) component having a first end and a second end (see figure 3 below); 
a funnel having a first end and second end, the outlet at the first end of the funnel, the second end of the funnel connected to the second end of the housing component (see figure 3 below);
a first hub assembly having a first motor (#265) and a first rotor (#265a), the first rotor having one or more blades (#263) (see figure 11 and paragraph [0138]); and
a second hub assembly having a second motor (#335) and a second rotor (#336), the second rotor having one or more blades (#333) (see figure 3 and paragraph [0166]).

    PNG
    media_image1.png
    923
    668
    media_image1.png
    Greyscale

The difference between Jung and the instant invention is that Jung fails to disclose an end cone cap, the end cone cap connected to the first motor, the end cone cap facing towards the outlet wherein the end cone cap is configured to provide further pressurizing of air after it is blown by the first rotor by compressing the air between the end cone cap and the funnel as it is blown out the outlet.

Applicant further discloses on paragraphs [0058]-[0061] of instant specification that: “Second electric motor 346 may be connected to second rotor 347. Second rotor 347 may be located at the inlet end of the air purification assembly 100, and sucks in the air through the end cap. In one non-limiting embodiment, the second rotor 347 may have five blades angled at a 45-degree angle rotating counterclockwise. In other non-limiting embodiments, second rotor 347 may have any number of blades, rotate clockwise or have different angle blades.  First rotor 324 and the second rotor 347 may both rotate in the same direction, but their blade angles are opposed to each other in opposite directions. 
Applicant further discloses on paragraph [0063] of instant specification that: In a further non-limiting embodiment, ring-shaped assembly 349 may be a 4” round aluminum allow pipe with 3/8” thickness as illustrated in FIG. 7. In this embodiment the outside of 
There is no reason, motivation or suggestion in Jung or Song, alone or in combination, which would motivate one of ordinary skill in the art to have an air purification assembly with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759